DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/03/2022 has been entered.
Amendments to the claims are acknowledged. Claim 1 is cancelled.
Claims 2-20 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to EP17000209.1 filed 2/10/2017.

Information Disclosure Statement
The IDS filed 2/09/2018 has been considered.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record.

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A: Identification of the Abstract Idea
Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recites:
Subdividing one or more reaction areas into a plurality of sub-areas by rasterizing each of the reaction areas and detecting optical signals in each of the plurality of sub-areas. This step reads on tiling or gridding an area (See specification page 8, lines 15-24) into sections which can be performed by the human mind and is therefore an abstract idea. 
Determining if a distribution of the detected optical signal in a given reaction area is unequal by comparing detected optical signals in each of a plurality of sub-areas to a threshold wherein the threshold is determined based on evaluation of the detected optical signals in the plurality of the sub-areas. This step reads on one that can be performed as mental process and it also reads on a mathematical concept of comparing optical signals which can be expressed as mathematical functions. The step is therefore an abstract idea.

Calculating the amount or concentration of the nucleic acid of interest based on the dPCR results of the reaction areas not identified as invalid. This step reads on one that can be performed as mental process and is therefore an abstract idea.
The claims are further directed to statistical mechanical analysis of the signal distribution data, as in claims 3, 8, and 12.
In Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
In Flook the Courts have put forth:
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).
	In FairWarning IP, LLC (Decision, page 5, par. 2), and Elec. Power Grp, LLC v. Alstrom S.A. the court set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 

Step 2A: Consideration of a Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application.
The instant claims are directed to metal steps and steps that read on mathematical calculations of microarray signal data to eliminate data of an invalid reaction area.  The calculations are not “practically applied.”
The judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More

The additional elements are drawn to:
Providing a sample suspected of containing a nucleic acid, as in claim 2, step (a);
Performing dPCR in one or more areas of the assay and detecting optical signals in each of a plurality of sub-areas, as in claim 2, step (b)-(c), a using a fluorescence marker for a fluorescence detection method, as in claims 4, 5, 9, 11;
Wherein the nucleic acid of interest is DNA, cDNA or RNA from at least a cell or mammal species, as in claims 13 and 14 or the sample comprises body fluid, blood, plasma blood serum, urine, bile cerebrospinal fluid, a swab a clinical specimen or an organ sample, as in claim 15;
Providing an array of reaction areas, as in claims16-18;
Wherein the dPCR includes a quencher, as in claim 20.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional elements are well known features and techniques in experimental digital PCR and imaging, e.g. raster imaging. 
Digital PCR (dPCR) is well known routine and conventional as evidenced by at least Hansen et al. (US 2013/0022973) who teach the fundamental characteristics of digital PCR, i.e. digital amplification)(par. 0088), which embodies the limitations of claim 2 and claims 16-19; 
Hansen et al. evidences a DNA from a blood sample (par. 0010), as in claims 13-15;

Jouvenot et al. also (US 2014/0171341) teach digital PCR assays involving a quencher and fluorophore (par. 0082), of DNA (par. 0022-0029).
A review of the prior art reveals that digital PCR of biological samples including al least of DNA, from blood of mammals is routine, conventional and well understood.
Furthermore, raster imaging in combination with PCR is also well known, routine and conventional as evidenced by at least Furukawa et al. (Med. Phys. vol. 34 (2007) pages 1085-1097) who teach raster scanning and PCR (page 1085, col. 2); and Kimball et al. (2013/0078610, par. 0084); and Dube et al. (US 2008/0075380, par. 0105), as in claims 6-7. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive. 
Applicants argue that the claims have not been considered as a whole (Remarks, page 7, par. 1). Applicants argue that the claims refer to a method for determining the amount of concentration of a nucleic acid of interest in a sample and that the claimed 
In response, the claims as a whole have been analyzed with the Two Step analysis described in MPEP 2106.04 and 2106.05. The steps drawn to determining the amount of concentration of a nucleic acid of interest in a sample are process steps that can be performed by the human mind. The initial step of performing PCR and detecting a signal are routine, conventional and well understood and are considered to be extra solution activity as described in MPEP 2106.05(g). Furthermore, with regard to the step of subdividing reaction areas and detecting optical signals, the specification describes the process of subdividing a reaction area which is an image into a rectangular grid of pixels (page 8, lines 18-24):
Subdivision of the reaction area into sub-areas may be done by gridding or rasterizing, wherein the reaction area is 20 subdivided into a generally rectangular grid of pixels, or points of color. The image is a dot matrix data structure. A raster is technically characterized by the width and height of the pixels and by the number of pixels per reaction area. In the present disclosure, a value characterizing the optical signal for each sub-area is detected, determined and registered for further analysis.
Claim 2, steps (c) and (d) are steps of collecting pixel data and analyzing pixel data to determine an optical signal which can be performed by the human mind, with the aid of paper/pen or the implementation of a generic computer as a helpful tool to perform a well understood, routine and conventional activity, i.e. image pixel detection is well understood.
Applicants argue (Remarks, page 7, par. 2) that the claims recite a specific implementation of the alleged abstract idea that leads to an improved method for determining an amount of concentration of nucleic acid of interest in a sample that 
In response, Applicants are asserting an improved method however, according to the Two Step analysis, the improvement should be an “improvement to technology” and not an improved abstract idea which concludes in a better result than other abstract idea methods for analyzing data. MPEP 2106.05(a) sets for the section “Improvement To Any Other Technology or Technical Field” and includes examples where the courts did not find an improvement, e.g.:
ii. Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017).
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
The instant claims include “ii” well know standard laboratory techniques of performing PCR to detect signals and then “iii” gathering and analyzing the routine image signal information using conventional techniques. The instantly recited steps (c) through (f) are those of segmenting data into subsections and analyzing the subsections of data. This is drawn to an abstract idea and furthermore, one that can be performed as a mental process or with paper/pen wherein the result is the determination of an artifact in the data. 
The claims do not recite additional elements that integrate the judicial exception into a practical application or reflect an improvement to technology. The recited 
For the reasons set forth above, the claims do not meet the criteria for eligibility under Step 2A and 2B described in MPEP 2106.04 and 2106.05.

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claims 2-20 under 35 U.S.C. 112, first paragraph are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 2-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is withdrawn in view of Applicant’s amendments.

Noted Prior Art 
Hindson et al. 2013/0302792 
Hatch et al. “1-Million droplet array with wide-field fluorescence imaging for digital PCR,” Lab Chip (2011) vol. 11, page. 3838-3845.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/